Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Charles Chesney on 3/5/2021.

The application has been amended as follows: 

Claim 1, line 3: “one or more” has been deleted between “each including” and “parameters”.  
	Claim 1, line 5: “one or more” has been deleted between “wherein the” and “parameters”.  
	

Claim 4, line 2: “one or more” has been deleted between “configurations comprises” and “parameters”.  
	Claim 4, line 3: “one or more” has been deleted between “the” and “parameters”.  


Claim 11, line 3: “one or more” has been deleted between “each including” and “parameters”.  
	Claim 11, line 5: “one or more” has been deleted between “wherein the” and “parameters”.  
	

Claim 14, line 2: “one or more” has been deleted between “configurations comprises” and “parameters”.  
	Claim 14, line 3: “one or more” has been deleted between “the” and “parameters”.  


Claim 16, line 8: “one or more” has been deleted between “each including” and “parameters”.  
	Claim 16, line 10: “one or more” has been deleted between “wherein the” and “parameters”.  


Claim 19, line 2: “one or more” has been deleted between “configurations comprises” and “parameters”.  



Claim 26, line 8: “one or more” has been deleted between “each including” and “parameters”.  
	Claim 26, line 10: “one or more” has been deleted between “wherein the” and “parameters”.  


Claim 29, line 2: “one or more” has been deleted between “configurations comprises” and “parameters”.  
	Claim 29, line 3: “one or more” has been deleted between “the” and “parameters”.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is “receiving, at a user equipment (UE), a plurality of uplink configurations from a base station”, “parameters for each of the uplink configurations comprise: a rank indication; a number of transport blocks (TBs) to be carried in each unscheduled uplink transmission according to the uplink configuration;  a scheduling set size that indicates a size of each unscheduled uplink 


The closest prior art to Pradas et al. (Pub. No.: US 20180084486 A1) teaches in paragraphs [0036—0039], an aggregated set of configurations contains basic system parameters such as uplink access parameters.  Each node which the UE may access should transmit a SSI. The SSI indicates to the UE the configuration, from among the configurations transmitted in the AIT, that the UE should use to access the network.  Pradas fails to teach “parameters for each of the uplink configurations comprise: a rank indication; a number of transport blocks (TBs) to be carried in each unscheduled uplink transmission according to the uplink configuration;  a scheduling set size that indicates a size of each unscheduled uplink transmission according to the uplink configuration; an 


The closest prior art to Iyer et al. (Pub. No.: US 20170366311 A1) teaches in paragraphs [0086, 0088 and 0098], the number of transport blocks transmitted within a TTI depends on the configuration of the multi-antenna transmission scheme. UCI may be divided into three main sub branches: Channel State Information (CSI), Scheduling Requests (SR) and HARQ ACK/NACK.  Iyer fails to teach “receiving, at a user equipment (UE), a plurality of uplink configurations from a base station”, “parameters for each of the uplink configurations comprise: a rank indication; a scheduling set size that indicates a size of each unscheduled uplink transmission according to the uplink configuration; an interlace allocation for each unscheduled uplink transmission according to the uplink configuration; a scaling factor to be used to determine uplink control information (UCI) resources for each unscheduled uplink transmission according .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
3-6-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477